t c memo united_states tax_court abovo foundation inc petitioner v commissioner of internal revenue respondent docket no 18673-15x filed date emmanuel c okonkwo an officer for petitioner marissa r lenius for respondent memorandum opinion foley judge pursuant to sec_7428 petitioner seeks a declaratory_judgment that it meets the requirements of sec_501 and is exempt from federal income_taxation unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure this case was submitted for decision based on the stipulated administrative record as defined in rule b see rule petitioner exhausted its administrative remedies as required by sec_7428 and rule c received a final adverse determination_letter dated date relating to its initial application_for tax- exempt status and filed its petition and amended petition with the court on july and date respectively background emmanuel c okonkwo is a military veteran medical doctor and board certified expert in patient safety and risk management he holds doctor of medicine master of science in quality systems management and bachelor of individual studies in hospital management degrees on date dr okonkwo incorporated petitioner abovo foundation inc abovo as a texas domestic nonprofit corporation abovo’s primary purpose would be to deliver quality management consulting services to medical providers and advance government programs through patient safety initiatives its quality management services would include defining identifying analyzing measuring and controlling systems and processes to ensure desirable outcomes in addition abovo would provide uplifting services for the elderly and veterans housing for low-income individuals and internal auditing services abovo would solicit donations and receive fees relating to its services dr okonkwo abovo’s president chief_executive_officer and sole employee would perform services provided to clients ie at an hourly rate of dollar_figure receive a dollar_figure salary and be eligible for an annual performance-based bonus ie not to exceed dollar_figure while abovo has not entered into any service contracts its fee structure would be market based and dependent on the nature of the project and the expertise required to complete it on date respondent received abovo’s incomplete form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date at respondent’s request abovo sent respondent an updated form_1023 and on date amended its certificate of formation to provide that abovo was organized exclusively for charitable religious educational and scientific purposes pursuant to sec_501 discussion pursuant to sec_501 organizations described in sec_501 generally are exempt from federal income_taxation sec_501 requires that an organization be organized and operated exclusively for exempt purposes and that no part of its net_earnings inure to the benefit of any private_shareholder_or_individual ie the organizational and operational tests sec_501 sec_1_501_c_3_-1 to c income_tax regs only the operational_test is at issue abovo contends and bears the burden of establishing that its services would advance government programs pursuant to federal patient safety laws and lessen the government’s burden see rule a to the contrary abovo’s services would not serve an exempt_purpose would be commercial in nature and would serve dr okonkwo’s rather than the public’s interest see sec_501 326_us_279 sec_1_501_c_3_-1 and income_tax regs the administrative record does not establish that abovo would act on the government’s behalf or that abovo’s consulting services would lessen the government’s burden see 114_tc_498 citing 88_tc_1 ndollar_figure aff’d 838_f2d_465 4th cir cf 76_tc_394 holding that a taxpayer’s testing and certification of agricultural products lessened the government’s burden in short abovo is a facade for dr okonkwo’s consulting activities see 70_tc_352 stating that the relevant consulting activities were of the sort which were ordinarily carried on by commercial ventures organized for profit abovo would develop dr okonkwo’s business relationships further his consulting career as a board certified expert in patient safety and risk management and potentially pay him annual compensation in excess of dollar_figure see sec_501 b s w grp inc v commissioner t c pincite sec_1_501_c_3_-1 income_tax regs the benefits relating to abovo would inure to dr okonkwo abovo’s sole employee service provider and primary source of funding because abovo would be operated for commercial purposes and for the benefit of dr okonkwo it does not qualify for tax exemption contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
